                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

GEICO CASUALTY COMPANY,                           )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )           No. 4:18-cv-00197-DGK
                                                  )
PATRICIA HOLLANDSWORTH and                        )
RICHARD AGUILAR,                                  )
                                                  )
       Defendants.                                )

         ORDER GRANTING IN PART MOTION TO RECONSIDER ORDER
        ABSTAINING FROM AND DISMISSING CASE WITHOUT PREJUDICE

       This declaratory judgment action concerns insurance coverage for an automobile collision.

Plaintiff GEICO Casualty Company seeks a declaration that the policy it issued to Daniel and

Deborah Clymens does not cover an accident involving a moving truck driven by Defendant

Patricia Hollandsworth. The Court previously decided (Doc. 76) to abstain from hearing the suit

in deference to a pending parallel state proceeding. GEICO now moves (Doc. 78) the Court to

reconsider its prior order. GEICO requests that the Court rule on the parties’ cross motions for

summary judgment or, in the alternative, stay the case instead of dismissing it without prejudice.

       For the reasons set forth in its original order, the Court declines to reconsider its decision

to abstain. The Court will, however, stay rather than dismiss the case. “A stay rather than dismissal

is the preferred mode of abstention where the possibility of a return to the federal court remains.”

Capitol Indem. Corp. v. Haverfield, 218 F.3d 872, 875 n.2 (8th Cir. 2000). GEICO contends that

the case may return because the company could succeed in having the parallel proceeding

dismissed as unripe. Although Defendants argue that this is unlikely, the Court will not weigh the

merits of the claims being litigated in state court. GEICO has shown a possibility of the case




            Case 4:18-cv-00197-DGK Document 87 Filed 08/01/19 Page 1 of 2
returning, so the Court will not dismiss it. See Royal Indem. Co. v. Apex Oil Co., 511 F.3d 788,

798 (8th Cir. 2008) (requiring a stay where the state court could potentially grant pending motions

to dismiss in a parallel proceeding). Accordingly, the motion to reconsider is GRANTED IN

PART and the case is STAYED pending further notice.

       IT IS SO ORDERED.

Date: August 1, 2019                                 /s/ Greg Kays
                                                     GREG KAYS, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                2

         Case 4:18-cv-00197-DGK Document 87 Filed 08/01/19 Page 2 of 2
